Citation Nr: 1803588	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  15-41 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for status post total knee replacement for the right knee.


REPRESENTATION

Veteran represented by:	Nathan D. Brewer, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to February 1960. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran and his spouse provided testimony at a hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of this hearing has been associated with the Veteran's electronic claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In November 2015, the Veteran submitted a VA form 9 appeal indicating that he wished to have a local VA hearing.  In subsequent contact with the Veteran in January 2016, the Veteran indicated that he wanted a Decision Review Officer (DRO) hearing.  In March 2016, the Veteran and his wife provided testimony and submitted duplicate copies of evidence to the DRO.  Subsequently, the Veteran was scheduled a new VA examination which was conducted in July 2016.  The Veteran's claim was certified to the Board the same month.  The RO has not readjudicated the claim nor has it issued a supplemental statement of the case (SSOC).  There is no evidence in the record indicating that the Veteran or his representative has waived this right.  Therefore, the Board finds a remand is necessary for the issuance of a SSOC.  38 C.F.R. §§ 19.9, 19.31(c) (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding private and VA treatment records and associate them with the Veteran's electronic claims file. 

If the requested records do not exist or cannot be obtained, the electronic claims file should be documented accordingly.  38 C.F.R. § 3.159.


2.  Then, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  All evidence received since the October 2015 Statement of the Case should be considered.  If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




